United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                    January 13, 2015

                                        Before



                       KENNETH F. RIPPLE, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge



No. 13-3460

CARL C. GILBERT, JR.,                          Appeal from the United States District
     Petitioner-Appellant,                     Court for the Eastern District of
                                               Wisconsin.
      v.
                                               No. 13 CV 00048
DEBORAH MCCULLOCH,
    Respondent-Appellee.                       William C. Griesbach,
                                               Chief Judge.




                                      ORDER

      The caption in the opinion issued January 12, 2015 is amended to reflect that the
respondent is Deborah “McCulloch.”